Winslow, J.
The plaintiff is a merchant engaged in the mail-order business in Milwaukee, and brought this action against the defendant to recover damages for alleged breach of contract. The plaintiff’s claim was that in December, 1897, he made an oral contract with the defendant by which defendant was to manufacture and deliver to the plaintiff during the season of 1898 a large quantity of binder twine of specified qualities, at fixed prices, and that the defendant failed and refused to carry out the 'contract. The defendant denied that it ever entered into the contract claimed or any contract to manufacture or deliver any specified quantity of twine. The action was tried before a jury, and at the close of the evidence the court directed a verdict for the defendant, and the plaintiff appeals.
The verdict was directed because, in the opinion of the trial judge, there was no evidence which, upon the most favorable view, would have justified the jury in finding that a con*130tract such, as tbe plaintiff claims was ever made. Careful examination of the evidence, as contained in the bill of exceptions, convinces us tbat the direction was right. There was much negotiation and much talk of quantities and qualities and prices, and there was also considerable correspondence, but the utmost that can be said is that there was evidently an expectation on both sides that the plaintiff would purchase his season’s twine of the defendant. Neither quantity, quality, nor price was ever definitely agreed upon. A review of the evidence would be of no value.
By the GourL — Judgment affirmed.